OPINION
{¶ 1} Timothy Burdett pleaded no contest to an indicted charge of abduction, a third degree felony, and was found guilty. The court sentenced Burdett to three years imprisonment.
 {¶ 2} Burdett appealed and counsel was appointed to prosecute the appeal. On February 12, 2004, Burdett's appointed appellate counsel filed an Anders brief pursuant to Anders v.California (1967), 386 U.S. 378, wherein he represented to the court that after consideration of the record and the law, he had concluded that there were no potentially meritorious issues to present to this court.
 {¶ 3} On February 18, 2004, we informed Burdett by decision and entry that his counsel had filed an Anders brief and of the significance of the Anders brief, and we further invited Burdett to present any pro se assignments of error to this court within sixty days of February 18, 2004.
 {¶ 4} We have not received a pro se brief from Burdett.
 {¶ 5} Pursuant to our responsibilities under Anders to independently review the record for possibly meritorious appellate issues, we have conducted a thorough review of the record, and, having done so, conclude, as did appointed appellate counsel, that there are no potentially meritorious issues for appellate review and that appeal in this case is frivolous.
 {¶ 6} Accordingly, the judgment appealed from will be affirmed.
Grady, J. and Young, J., concur.